Exhibit 10.1

 

     LOGO [g868291snap1.jpg]

3400 Bridge Parkway, Suite 200

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 345-9004

www.imperva.com

January 30, 2015

Allan Tessler

Dear Allan:

Imperva, Inc. (the “Company”) is pleased to offer you a position as a member of
the Company’s Board of Directors (the “Board”), effective as of the date on
which you execute and return this letter agreement (this “Agreement”). As a
Board member, you will be responsible for attending any scheduled Board meetings
in person or by telephone. In addition, from time to time, we would like to have
the benefit of your experience and insight regarding various Company-related
matters. We would also appreciate your assistance in helping us gain access to
individuals and organizations that may be helpful to the Company’s objectives.

In exchange for your services, you will be granted (1) a nonqualified stock
option to purchase shares of common stock equal to a Black-Sholes value on the
date of grant of $130,000 at an exercise price equal to the closing price of the
Company’s common stock on the New York Stock Exchange on the date of grant (the
“Option”), and (2) restricted stock units with a number of shares equal to
$130,000 divided the closing price of the Company’s common stock on the New York
Stock Exchange on the date of grant (the “RSUs”). The Option and the RSUs will
vest annually in equal installments over three years of service as a Board
member. Further, the Option and the RSUs shall become fully vested upon any
merger, acquisition or any other event which causes a change of control. In
addition, you will receive an annual retainer of $40,000 for your service as a
Board member, payable quarterly in arrears.

The Company will reimburse reasonable travel and other business expenses in
connection with your duties as a Board member in accordance with the Company’s
generally applicable policies.

The Company has adopted a form of director and officer indemnification agreement
and will enter into such an agreement with you. In addition, the Company has
obtained directors and officers (“D&O”) insurance and it will extend all such
D&O insurance benefits to protect you in your role as a director of the Company.

In connection with your Board services, we expect that the Company and its
agents will disclose technical, business, or financial information to you,
including (without limitation) the identity of and information relating to
customers or employees and information the Company has received and in the
future will receive from third parties that is subject to a duty from the
Company to maintain the confidentiality of such information and to use it only
for certain limited



--------------------------------------------------------------------------------

purposes (“Confidential Information”). To the extent such Confidential
Information is not generally publicly known or otherwise previously known by you
without an obligation of confidentiality, you agree not to use such Confidential
Information (except in connection with your Board services) or disclose such
Confidential Information to any third party and to take reasonable steps to
maintain the confidential nature of such Confidential Information. When you
cease to be a Board member, you must return all Confidential Information to the
Company.

As a precautionary matter and to avoid any conflicts of interest, we ask that
you inform the Company of any potential, actual, direct or indirect conflict of
interest that you think exists or may arise as a result of your relationship
with Company, so that we may come to a quick and mutually agreeable resolution.
By signing this Agreement you also represent and warrant that neither this
Agreement nor the performance thereof will conflict with or violate any
obligation of yours or right of any third party, and further that you will not
disclose any third party proprietary or confidential information to the Company
in connection with your Board services.

This Agreement shall be governed by and construed under the laws of the State of
California without regard to principles of conflicts of laws. The foregoing
constitutes the complete agreement between us with respect to the subject matter
hereof and supersede in all respects all prior or contemporaneous proposals,
negotiations, conversations, discussions and agreements between us.

I am excited about you joining our Board and look forward to working with you to
help make the Company a truly great and prosperous company. Please acknowledge
your receipt of and agreement with this Agreement by signing and dating this
Agreement and returning it to me.

 

Very truly yours, IMPERVA, INC. Anthony Bettencourt President and Chief
Executive Officer

 

ACCEPTED AND AGREED TO:

/s/ Allan R. Tessler

Allan Tessler

2/1/15

Date